DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onodera et al. US 2015/042417.
1.	An electro-acoustic RF filter (EAF; Fig. 2, etc.) comprising: a first transmission band, a first rejection band, and a first flank between the first transmission band and the first rejection band ([0065], Fig. 6; the band pass is the transmission band, a higher frequency band than that would be read as the rejection band, and the flank would be in between them); a ladder type like topology with one or more electro-acoustic series resonators (201-208) electrically connected in a signal path (between P1 and P2), a first inductive element (43; Fig. 5C) connected in a first shunt path between the signal path and ground, and a second inductive element (60) connected in a second shunt path between the signal path and ground; where the first and second inductive elements are electromagnetically coupled (inductive coupling as shown in Fig. 2) such that the 
2.	The filter of claim 1, where the additional transmission zero is positioned in the vicinity of the first flank (([0106]-[0110]; Fig. 6).
3.	The filter of claim 1, comprising a second rejection band such that the filter is a band pass filter having a second flank ([0106]-[0110]; Fig. 6; e.g. the second flank is a lower frequency band from the band pass filter).
4.	The filter of claim 3, where the first flank is positioned at a higher frequency than the second flank ([0106]-[0110]; Fig. 6; e.g. the first flank is a higher frequency band than the pass band and the second flank is a lower frequency band than the pass band).
5.	The filter of claim 1, where the number of shunt paths between the first shunt path and the second shunt path is 1, 2, 3, 4, 5, or larger than 5 (Fig. 2; there are 2 other shunt paths between 43 and 60).
6.	The filter of claim 1, where the electro-acoustic resonators are selected from SAW, BAW, and GBAW resonators ([0065]: SAW).
7.	The filter of claim 1, where the inductive elements are realized metallized structures in one or more metallized layers in a multilayer carrier substrate (Fig. 9; items 43L, 60).
8.	A multiplexer comprising the filter of claim 1 as a band pass filter ([0065], Fig. 7; duplexer is a multiplexer).
9.	A method of designing a ladder type like topology (Fig. 2, etc.) with one or more electro-acoustic series resonators (201-208) electrically connected in a signal path 
10.	The method of claim 9, where the additional transmission zero is positioned to increase the steepness of an upper passband filter flank or band rejection filter flank ([0108] on the strength of the attenuation, thus steepness of the filter).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238.  The examiner can normally be reached on M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W/Examiner, Art Unit 2843         

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843